Exhibit 10.1

 
INDEMNITY AGREEMENT




THIS INDEMNITY AGREEMENT is made and entered into as of __________, 2007, by and
between Sierra Health Services, Inc., a Nevada corporation (the “Company”), and
__________ (the “Indemnitee”), as an “Agent” (as defined herein) of the Company.
 
RECITALS
 
A. The Company recognizes that competent and experienced individuals are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
 
B. The Company and Indemnitee are aware of the substantial growth in the number
of lawsuits filed against corporate officers and directors in connection with
their activities in such capacities and by reason of their status as such;
 
C. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous or conflicting, and therefore
fail to provide such directors and officers with adequate or reliable advance
knowledge or guidance with respect to the legal risks and potential liabilities
to which they may become personally exposed or information regarding the proper
course of action to take in performing their duties in good faith for the
Company;
 
D. The Company and Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be so enormous (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the financial resources of officers and directors;
 
E. The Company believes that it is unfair for its directors and officers and the
directors and officers of its subsidiaries to assume the risk of huge judgments
and other Expenses (as defined herein) which may occur in cases in which the
director or officer received no personal profit and in cases where the director
or officer was not culpable;
 
F. The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company and its
subsidiaries may prove to be inadequate and/or unreasonably expensive. The
Company believes that the interests of the Company and its stockholders would
best be served by a combination of such insurance as the Company or its
subsidiaries may hereafter obtain and the indemnification by the Company of the
directors and officers of the Company and its subsidiaries;
 
G. Section 78.751 of the Nevada Revised Statutes, as amended (“NRS”), empowers
the Company to indemnify its officers, directors, employees and agents by
agreement and to indemnify persons who serve, at the request of the Company, as
the directors, officers, employees or agents of another corporation,
partnership, joint venture, trust or other enterprise, and expressly provides
that the indemnification provided by NRS 78.751 is not exclusive of other rights
to which those indemnified thereunder may be entitled under the articles of
incorporation or any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise;
 
H. In order to induce and encourage highly experienced and capable individuals
to serve as an officer or director of the Company, to take the business risks
necessary for the success of the Company and its subsidiaries and to otherwise
promote the desirable end that such persons will resist what they consider
unjustifiable lawsuits and claims made against them in connection with good
faith performance of their duties to the Company, secure in the knowledge that
certain expenses, costs and liabilities incurred by them in their defense of
such litigation will be borne by the Company and that they will receive the
maximum protection against such risks and liabilities as may be afforded by law,
the Board of Directors of the Company (the “Board of Directors”) has determined,
after due consideration and investigation of the terms and provisions of this
Agreement and the various other options available to the Company and Indemnitee
in lieu hereof, that contractual indemnification as set forth herein is not only
reasonable and prudent but necessary to promote and ensure the best interests of
the Company, its stockholders and its subsidiaries;
 
I. The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officers of the Company and/or one or more subsidiaries
of the Company, as the case may be, free from undue concern for unpredictable,
inappropriate or unreasonable legal risks and personal liabilities arising out
of or related to such services to the Company and/or one or more of its
subsidiaries; and
 
J. Indemnitee has served or is willing to serve, or continue to serve, the
Company and/or one or more of its subsidiaries provided that he or she is
furnished the indemnity provided for herein;
 
K. Certain indemnitees have recently served as an Agent (as defined herein) in
reliance of the Company’s promise to enter into this Agreement upon the
Company’s ability to do so as a Nevada corporation.
 
TERMS AND CONDITIONS
 
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements set forth herein, the parties hereby agree as follows:
 


 

1. Definitions. As used in this Agreement:
 
(a) The term “Agent” of the Company shall include any person who is or was a
director, officer, employee or other agent of the Company or was a director,
officer, employee or agent of a predecessor corporation of the Company or was a
member, manager or managing member of a predecessor limited liability company or
affiliate of such limited liability company or is or was serving in any capacity
at the request of the Company as a director, officer, employee, agent, partner,
member, manager or fiduciary of, or in any other capacity for, another
corporation or any partnership, joint venture, limited liability company, trust,
or other enterprise.
 
(b) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought by or in the name of the Company or
otherwise, and whether of a civil, criminal, administrative or investigative
nature including, but not limited to, actions, suits or proceedings brought
under and/or predicated upon the Securities Act of 1933, as amended, and/or the
Securities Exchange Act of 1934, as amended, and/or their respective state
counterparts and/or any rule or regulation promulgated thereunder, in which
Indemnitee may be or may have been involved as a party or otherwise, by reason
of the fact that Indemnitee is or was an Agent of the Company, by reason of any
action taken by him or of any inaction on his or her part while acting as an
Agent whether or not he or she is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.
 
(c) The term “Expenses” shall be broadly construed and shall include all direct
and indirect costs incurred, paid or accrued of any type or nature whatsoever
including, without limitation, (i) all attorneys’ fees, retainers, court costs,
transcripts, fees of experts, witness fees, travel expenses (including food and
lodging expenses while traveling), duplicating costs, printing and binding
costs, telephone charges, postage, delivery service, freight or other
transportation fees and expenses and related disbursements; (ii) all other
disbursements and out-of-pocket costs; (iii) reasonable compensation for time
spent by Indemnitee for which he or she is not otherwise compensated by the
Company or any third party (provided the rate of compensation and estimated time
involved is approved in advance by the Board of Directors), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, NRS 78.751 or otherwise; and (iv) amounts
paid in settlement by or on behalf of Indemnitee to the extent permitted by
Nevada law; provided, however, that “Expenses” shall not include any judgments,
fines, penalties or excise taxes imposed under the Employee Retirement Income
Security Act of 1974, as amended, or other excise taxes or penalties actually
levied against Indemnitee.
 
(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; and any service as an Agent with respect to any employee
benefit plan, its participants or beneficiaries, and a person who acts in good
faith and in a manner he or she reasonably believes to be in the interest of the
participants and beneficiaries of an employee benefit plan, shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
 
(e) “Independent Legal Counsel” means a law firm, member of a law firm, or
attorney that is experienced in matters of corporate law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification or indemnity agreements); or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Legal Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
2. Agreement to Serve. Unless Indemnitee is no longer an Agent, Indemnitee
agrees to serve and/or continue to serve as an Agent of the Company, at his or
her will or under separate agreement, as the case may be, in the capacity
Indemnitee currently serves as an Agent of the Company, for so long as he or she
is duly appointed or elected and qualified in accordance with the applicable
provisions of the Bylaws of the Company until such time as he or she tenders his
or her resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right or obligation to continued employment
by Indemnitee in any capacity.
 
3. Indemnification and Contribution. The Company shall indemnify Indemnitee to
the fullest extent permitted by Nevada law, the Articles of Incorporation of the
Company, as amended to date (the “Articles”) and the Bylaws of the Company, as
amended to date (the “Bylaws”), or as such Nevada law, the Articles and/or the
Bylaws may from time to time be amended (but, in the case of any such amendment,
only to the extent such amendment permits the Company to provide broader
indemnification rights than Nevada law, the Articles and the Bylaws permitted
the Company to provide before such amendment). Such indemnification shall
include, without limitation, the following:
 
(a) Indemnity in Third Party Proceedings. The Company shall indemnify Indemnitee
if Indemnitee is a party to or is threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the name of the
Company to procure a judgment in its favor) by reason of the fact that he or she
is or was an Agent of the Company or by reason of any act or inaction by him in
any such capacity, against all Expenses, judgments, fines and amounts paid in
settlement, actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, if he or
she either is not liable pursuant to NRS 78.138 or acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, in addition
had no reasonable cause to believe that his or her conduct was unlawful. The
termination of any such Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, does not, of
itself, create a presumption that Indemnitee is liable pursuant to NRS 78.138 or
did not act in good faith in a manner which he or she reasonably believed to be
in or not opposed to the best interest of the Company, and with respect to any
criminal Proceeding, that such person had reasonable cause to believe that his
or her conduct was unlawful.
 
(b) Indemnity in Derivative Actions. The Company shall indemnify Indemnitee if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding by or in the name of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee was or is an Agent
of the Company or by reason of any act or inaction by him in any such capacity,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding, but only if Indemnitee is not
liable pursuant to NRS 78.138 or acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interest of the Company,
except that no indemnification under this Section 3 shall be made for any claim,
issue or matter to which Indemnitee has been adjudged by a court of competent
jurisdiction, after the exhaustion of all appeals therefrom, to be liable to the
Company or for amounts paid in settlement to the Company, unless and only to the
extent that any court in which such Proceeding is brought or other court of
competent jurisdiction determines upon application that, in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the court shall deem proper.
 
(c) Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him in connection with the investigation, defense or
appeal of such Proceeding.
 
(d) Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, the Company will indemnify Indemnitee if and
whenever he or she is a witness or is threatened to be made a witness to any
Proceeding to which Indemnitee is not a party, by reason of the fact that he or
she is or was an Agent or by reason of anything done or not done by him in such
capacity, against all Expenses actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf of in connection therewith.
 
(e) Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee for any reason other than
statutory limitations set forth in applicable law, then in respect of any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit, arbitration,
proceeding, inquiry or investigation), the Company shall contribute to the
amount of Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit, arbitration, proceeding, inquiry or
investigation arose, and (ii) the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and of Indemnitee, on the other, in connection
with the events which resulted in such Expenses, judgments, fines and amounts
paid in settlement, as well as any other relevant equitable considerations. The
relative fault referred to above shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses,
judgments, fines and amounts paid in settlement. The Company agrees that it
would not be just and equitable if contribution pursuant to this subsection were
determined by pro rata allocation or any other method of allocation that does
not take account of the foregoing equitable considerations.
 
4. Advancement of Expenses. Subject to Section 10(a) hereof, the Company shall
advance all Expenses incurred by or on behalf of Indemnitee in connection with
the investigation, defense, settlement or appeal of any Proceeding to which
Indemnitee is a party or is threatened to be made a party by reason of the fact
that Indemnitee is or was an Agent of the Company. Indemnitee hereby undertakes
to repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined by a court of competent jurisdiction that Indemnitee is
not entitled to be indemnified by the Company as authorized by this Agreement.
The advances to be made hereunder shall be paid by the Company to or on behalf
of Indemnitee within ten calendar days following delivery of a written request
therefor by Indemnitee to the Company. The request shall reasonably evidence the
Expenses incurred by Indemnitee in connection therewith. Indemnitee’s
entitlement to advancement of Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a determination,
adjudication or award in arbitration pursuant to this Agreement.
 
5. Procedure for Indemnification.
 
(a) Promptly after receipt by Indemnitee of the commencement of or the threat of
commencement of any Proceeding, including the service upon or receipt by
Indemnitee of any summons, citation, complaint, indictment, information or other
document relating to any matter, whether civil, criminal, administrative, or
investigative, which might give rise to a right of indemnification under this
Agreement, Indemnitee shall promptly notify the Company in writing thereof. The
notice shall include documentation or information which is necessary for the
determination of entitlement to indemnification and which is reasonably
available to Indemnitee. The failure or delay to so notify the Company shall not
constitute a waiver or release by Indemnitee of any rights hereunder and will
not relieve the Company from any liability that it may have to Indemnitee if
such failure or delay does not prejudice the Company’s rights. If such failure
or delay does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice and such failure or delay will
not relieve the Company from any liability that it may have to Indemnitee
otherwise under this Agreement.
 
(b) Any indemnification requested by Indemnitee under Section 3 hereof shall be
made no later than 60 calendar days after receipt of the written request of
Indemnitee, unless a determination is made within said 60-day period in
accordance with Section 3 that Indemnitee is not entitled to indemnification
(i) by the Board of Directors by a majority vote of a quorum thereof consisting
of directors who are not parties to such Proceedings, or (ii) in the event such
a quorum is not obtainable, at the election of the Company, either by
Independent Legal Counsel (selected by the Company and approved by Indemnitee,
such approval not to be unreasonably withheld) in a written opinion, by the
stockholders or by a panel of arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee and the last of whom is
selected by the first two arbitrators so selected, that Indemnitee has not met
the relevant standards for indemnification set forth in Section 3 hereof. Upon
making a request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proof to overcome that presumption in reaching any contrary
determination.
 
(c) Notwithstanding a determination under Section 5(b) above that Indemnitee is
not entitled to indemnification with respect to any specific Proceeding,
Indemnitee shall have the right to apply to any court of competent jurisdiction
in the State of Nevada for the purpose of enforcing Indemnitee’s right to
indemnification pursuant to this Agreement, which determination shall be made de
novo and Indemnitee shall not be prejudiced by reason of a determination that he
or she is not entitled to indemnification. The burden of proving that
indemnification or advances are not appropriate shall be on the Company. Neither
the failure of the Company (including the Board of Directors, the Company’s
stockholders, Independent Legal Counsel or the panel of arbitrators) to have
made a determination prior to the commencement of such action that
indemnification or advances are proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including the Board of Directors, the Company’s stockholders,
Independent Legal Counsel or the panel of arbitrator) that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create any presumption that Indemnitee has not met the applicable standard of
conduct.
 
(d) If an initial determination is made or deemed to have been made pursuant to
the terms of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in the absence of (i) a
misrepresentation of a material fact by Indemnitee in the request for
indemnification or (ii) a specific finding (which has become final) by a court
of competent jurisdiction that all or any part of such indemnification is
expressly prohibited by law.
 
(e) The Company shall indemnify Indemnitee against all Expenses incurred in
connection with any hearing or proceeding under this Section 5 unless a court of
competent jurisdiction finds that each of the claims and/or defenses of
Indemnitee in any such proceeding was frivolous or made in bad faith.
 
6. Indemnity Hereunder Not Exclusive. The provisions for indemnification and
advancement of Expenses contained in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Articles or the Bylaws, any vote of stockholders or disinterested
directors, other agreements, insurance, or other financial arrangements or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while occupying his or her position as an Agent of the Company,
except that indemnification, unless ordered by a court pursuant to Section 3
hereof or for the advancement of Expenses pursuant to Section 4 hereof, may not
be made to or on behalf of Indemnitee if a final adjudication establishes that
his or her acts or omissions involved intentional misconduct, fraud or knowing
violation of the law and was material to the cause of action. Indemnitee’s
rights hereunder shall continue after Indemnitee has ceased acting as an Agent
of the Company and shall inure to the benefit of the heirs and personal
representative of Indemnitee.
 
7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments or fines incurred by him in the investigation, defense,
settlement or appeal of a Proceeding but not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
 
8. Assumption of Defense. In the event the Company shall be obligated to pay the
Expenses of any Proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of other counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his or her counsel
in such Proceeding at Indemnitee’s expense; and (ii) if (a) the employment of
counsel by Indemnitee has been previously authorized in writing by the Company,
(b) the Company shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (c) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding, the fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company. In the event the Company assumes the defense
of any Proceeding, the Company may settle such Proceeding in any reasonable
manner, which may impose any penalty or limitation on Indemnitee with
Indemnitee’s written consent, which consent shall not be unreasonably withheld.
 
9. Insurance. The Company shall obtain and maintain a policy or policies of D&O
Insurance (as defined herein) with reputable insurance carriers providing the
officers and directors of the Company with coverage for liabilities arising out
of their acts and/or omissions as Agents and/or to ensure the Company’s
performance of its indemnification obligations under this Agreement, in such
amounts as the Company reasonably believes are adequate (collectively, “D&O
Insurance”). Indemnitee shall be covered by such D&O Insurance in such a manner
as to provide Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors in their capacity as
directors. Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain such insurance if (a) the Company determines in good faith
that (i) such insurance is not reasonably available, (ii) the premium costs for
such insurance are substantially disproportionate to the amount of coverage
provided or (iii) the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit, or (b) Indemnitee is
covered by substantially similar insurance maintained by a subsidiary or parent
of the Company. Notwithstanding any other provision of the Agreement, the
Company shall not be obligated to indemnify Indemnitee for Expenses, judgments,
fines, or amounts paid in settlement, which have been paid directly to
Indemnitee by D&O Insurance. If the Company has D&O Insurance in effect at the
time the Company receives from Indemnitee any notice of the commencement of a
Proceeding, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policy.
 
10. Exceptions to Indemnification. Notwithstanding any provision herein to the
contrary, the Company shall not be obligated pursuant to the term of this
Agreement:
 
(a) To indemnify or advance Expenses to Indemnitee with respect to proceedings
or claims initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any law or otherwise as
required under NRS 78.751, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate; or
 
(b) To indemnify Indemnitee for any Expenses incurred by Indemnitee with respect
to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such proceeding was not made in good
faith or was frivolous; or
 
(c) To indemnify Indemnitee under this Agreement for any amounts paid in
settlement of a Proceeding effected within seven calendar days after delivery by
Indemnitee to the Company of the notice provided for in Section 5(a) hereof
unless the Company consents to such settlement; or
 
(d) To indemnify Indemnitee on account of any Proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law,
(ii) which final judgment is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provisions of any federal, state or local
statute, or (iii) which it is determined by final judgment or other final
adjudication that Indemnitee defrauded or stole from the Company or converted to
his or her own personal use and benefit business or properties of the Company or
was otherwise knowingly dishonest.
 
11. Duration and Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law. This Agreement shall continue so long as Indemnitee shall be subject to
any possible Proceeding by reason of the fact that he or she is or was an Agent
and shall be applicable to Proceedings commenced or continued after execution of
this Agreement, whether arising from acts or omissions occurring before or after
such execution.
 
12. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any sections or
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any section or paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provisions held invalid, illegal
or unenforceable and to give effect to Section 11 hereof.
 
13. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
 
14. Successor and Assigns. The terms of this Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors,
administrators and other legal representatives.
 
15. Notices. All notices or other communications provided for by this Agreement
shall be made in writing and shall be deemed properly delivered when
(i) delivered personally or by messenger (including air courier), or (ii) by the
mailing of such notice to the party entitled thereto, registered or certified
mail, postage prepaid to the parties at the following addresses (or to such
other addresses designated in writing by one party to the other):
 
Company: 


(hand delivery address:)
Sierra Health Services, Inc.
 
2724 N. Tenaya Way
 
Las Vegas, Nevada 89128
 
Attention: General Counsel
   
(mailing address:)
Sierra Health Services, Inc.
 
P.O. Box 15645
 
Las Vegas, Nevada 89114-5645
 
Attention: General Counsel
   
Indemnitee:
______________________
 
______________________
 
______________________
 
______________________
 
______________________
 



 
16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada.
 
17. Consent of Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Nevada for all
purposes in connection with any action or Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Nevada.
 
18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.
 
19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but both of which together will
constitute one and the same instrument.
 
[signatures on following page]
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Indemnity
Agreement as of the date first above written.
 
           Company:



SIERRA HEALTH SERVICES, INC.
       
By:
_________________________
Name:
_________________________
Title:
_________________________
       
Indemnitee:
_______________________________________
Name:
_________________________
   




 







